Title: From Thomas Jefferson to Anthony Garvey, 29 November 1787
From: Jefferson, Thomas
To: Garvey, Anthony



Sir
Paris Nov. 29. 1787.

I have received your favor of Novemb. 24. and shall be very happy to give you any information I can which may enable you to obtain justice in your demands against Ridley & Pringle. It will be necessary for you to authorize some person in that country to act for you as your attorney. You will of course instruct that person what arrangements you would admit amicably; and if your debtors will not agree to them, they must be forced by law. You need not fear going to law in that country. It is administered with the most rigorous impartiality, costs but little, and you recover all lawful costs. I believe also that the delays are not considerable. I inclose you the form of a power of attorney used in America. I imagine you have correspondents at Baltimore or Philadelphia in whom you have sufficient confidence to appoint them your attornies. If you have not, it is not in my power to recommend any person in Baltimore, because I have little acquaintance there. I know a person not far from there in whom all faith might be placed, and who was an attorney by profession. But perhaps he may have quitted that profession. However if you cannot do better, and will let me know I will write to him for you; and do any thing further herein which may serve you. I am with great esteem Sir your most obedient humble servant,

Th: Jefferson

